Exhibit 10.44(a)

EXECUTION VERSION

 

 

AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

 

 

By and Among

ADVANCED MICRO DEVICES, INC.,

ADVANCED TECHNOLOGY INVESTMENT COMPANY LLC,

ATIC INTERNATIONAL INVESTMENT COMPANY LLC,

and

GLOBALFOUNDRIES INC.

Dated as of December 27, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    DEFINITIONS   

SECTION 1.01 Certain Defined Terms

     2   

SECTION 1.02 Interpretation and Rules of Construction

     2    ARTICLE II    GOVERNANCE   

SECTION 2.01 Share Capital

     3   

SECTION 2.02 Voting

     3   

SECTION 2.03 Board of Directors

     3   

SECTION 2.04 Removal of Board Members; Vacancies

     4   

SECTION 2.05 Committees

     5   

SECTION 2.06 Additional Financings

     5   

SECTION 2.07 Certain Other Corporate Actions

     6   

SECTION 2.08 Acknowledgment Regarding Fiduciary Duties

     7   

SECTION 2.09 Delivery of Notice for General Meeting and Board Meeting

     7    ARTICLE III    RESTRICTIONS ON TRANSFER OF SECURITIES   

SECTION 3.01 General Rules

     7   

SECTION 3.02 General Restrictions on Transfer

     8   

SECTION 3.03 Certain Restrictions on Transfer

     8   

SECTION 3.04 Permitted Transferees

     9   

SECTION 3.05 Right of First Offer

     10   

SECTION 3.06 Right of Last Look

     11   

SECTION 3.07 Tag-Along Rights

     11   

SECTION 3.08 Drag-Along Rights

     13   

SECTION 3.09 Certain Persons to Execute Agreement

     15   

SECTION 3.10 Equivalent Rights

     15   

SECTION 3.11 Put and Call Options; Fair Market Valuation

     15    ARTICLE IV    BOOKS AND RECORDS; FINANCIAL STATEMENTS   

SECTION 4.01 Books and Records; Financial Statements

     17    ARTICLE V    OTHER AGREEMENTS   

SECTION 5.01 Discovery Change of Control Transaction

     22   

SECTION 5.02 New Investors to Execute Agreement Regarding Restrictions

     23   

 

i



--------------------------------------------------------------------------------

SECTION 5.03 Further Assurances

     23   

SECTION 5.04 Confidential Information

     23   

SECTION 5.05 Directors’ and Officers’ Liability Insurance and Indemnification
Agreements

     25   

SECTION 5.06 Export Controls

     25   

SECTION 5.07 Rights to Purchase New Shares

     26   

SECTION 5.08 Intel Patent Cross License Agreement

     27   

SECTION 5.09 Fab Build-Outs

     27    ARTICLE VI    CERTAIN GOVERNANCE MATTERS   

SECTION 6.01 Approval of Certain Matters by Majority Vote

     27    ARTICLE VII    DISSOLUTION   

SECTION 7.01 Dissolution

     28    ARTICLE VIII    MISCELLANEOUS   

SECTION 8.01 Termination

     30   

SECTION 8.02 Notices

     30   

SECTION 8.03 Public Announcements

     32   

SECTION 8.04 Severability

     32   

SECTION 8.05 Entire Agreement

     32   

SECTION 8.06 Assignment

     32   

SECTION 8.07 Amendment

     32   

SECTION 8.08 Waiver

     33   

SECTION 8.09 Third Party Beneficiaries

     33   

SECTION 8.10 Governing Law; Arbitration

     33   

SECTION 8.11 Currency

     35   

SECTION 8.12 Counterparts

     35   

SECTION 8.13 Expenses

     35   

SECTION 8.14 No Presumption Against Drafting Party

     35   

 

EXHIBITS   

Exhibit A

  

Form of Joinder Agreement for Shareholder

Exhibit B

  

Form of Indemnification Agreement

Exhibit C

  

Form of FoundryCo Export Control Policy

Exhibit D

  

Fab Build-Outs

APPENDICES   

APPENDIX A

  

Definitions

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

This AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT (this “Shareholders’
Agreement” and as referred to herein, this “Agreement”), dated as of
December 27, 2010 is entered into by and among Advanced Micro Devices, Inc., a
Delaware corporation (“Discovery”), Advanced Technology Investment Company LLC,
a limited liability company established under the laws of the Emirate of Abu
Dhabi and wholly-owned by the Government of Abu Dhabi (“Oyster”), ATIC
International Investment Company LLC, a limited liability company established
under the laws of the Emirate of Abu Dhabi and wholly-owned by the Government of
Abu Dhabi (“Bidco”) (each of Discovery, Oyster and Bidco being a “Shareholder”
and together the “Shareholders”), and GLOBALFOUNDRIES Inc., an exempted company
incorporated under the laws of the Cayman Islands (“FoundryCo”). Discovery,
Oyster, Bidco and FoundryCo are sometimes referred to herein as the “Parties”,
and each individually as a “Party”.

RECITALS

WHEREAS, the Shareholders, together with their respective Subsidiaries, own all
of the Outstanding Shares of capital stock of FoundryCo.

WHEREAS, FoundryCo, Discovery and Oyster are parties to that certain
Shareholders’ Agreement, dated as of March 2, 2009 (the “Original Agreement”);

WHEREAS, the Parties desire to amend and restate the Original Agreement as set
forth herein in order to reflect the occurrence of certain events that have
transpired since the date of the Original Agreement, including, but not limited
to, the occurrence of a Reconciliation Event (as defined in the Original
Agreement), the irrevocable waiver by Discovery of certain rights it was granted
pursuant to the Original Agreement, and the issuance by FoundryCo of Shares to
Bidco;

WHEREAS, Section 8.07 of the Original Agreement provides that the Original
Agreement may be amended by an instrument in writing signed by each Party
thereto; and

WHEREAS, each Party to the Original Agreement is executing this Shareholders’
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree that the Original Agreement is, as of and at the date first written
above, amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms

Capitalized terms used and not otherwise defined in this Agreement shall have
the respective meanings referred to or ascribed to such terms in Appendix A.

SECTION 1.02 Interpretation and Rules of Construction

In this Agreement, except to the extent otherwise provided or that the context
otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or a Schedule or
Exhibit to, this Agreement unless otherwise indicated;

(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(g) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

(h) any Law defined or referred to herein or in any agreement or instrument that
is referred to herein means such Law or statute as from time to time amended,
modified or supplemented, including by succession of comparable successor Laws,
and any rules and regulations promulgated under such Laws;

(i) any reference in this Agreement to a “day” or a number of “days” (without
the explicit qualification of “Business”) shall be interpreted as a reference to
a calendar day or number of calendar days;

(j) references to a Person are also to its successors and permitted assigns; and

 

2



--------------------------------------------------------------------------------

(k) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise; and

(l) the phrase “the date hereof” or “as of the date of this Agreement” shall be
deemed to refer to March 2, 2009.

ARTICLE II

GOVERNANCE

SECTION 2.01 Share Capital

The share capital of FoundryCo Outstanding as of the date of this Amended and
Restated Shareholders’ Agreement is as set forth in the Register of Members. The
rights of the holders of the Ordinary Shares, the Class A Preferred Shares and
the Class B Preferred Shares are as set forth in the Memorandum and Articles of
Association.

SECTION 2.02 Voting

Subject to the provisions set forth in the Memorandum and Articles of
Association and this Agreement, each Shareholder then entitled to vote at a
general meeting of shareholders of FoundryCo shall have the right to vote all
Shares of which such Shareholder is the registered holder or for which such
Shareholder shall otherwise have the ability to control or direct the voting
thereof at any such meeting of shareholders, or execute a written resolution
with respect to all Shares of which such Shareholder is the registered holder or
for which such Shareholder shall otherwise have the ability to control or direct
the voting thereof.

SECTION 2.03 Board of Directors

(a) The number of Persons a Shareholder may designate for nomination to serve as
a Director shall be determined according to the percentage of Fully Diluted
Shares held by such Shareholder as follows: (i) a Shareholder holding 30% or
more but less than 40% of the Fully Diluted Shares shall be entitled to
designate three (3) Directors; (ii) a Shareholder holding 20% or more but less
than 30% of the Fully Diluted Shares shall be entitled to designate two
(2) Directors; (iii) a Shareholder holding 10% or more but less than 20% of the
Fully Diluted Shares shall be entitled to designate one (1) Director and (iv) a
Shareholder holding less than 10% of the Fully Diluted Shares shall have no
right pursuant to this Agreement to designate Persons for nomination to serve as
Directors. To the extent the number of Directors a Shareholder shall be entitled
to nominate is reduced pursuant to this Section 2.03(a), then, so long as any
other Shareholder, together with its Affiliates and Permitted Transferees, owns
at least a majority of the Fully Diluted Shares, such other Shareholder shall be
entitled to designate all of the remaining Directors, provided that on behalf of
Oyster, its Affiliates and Permitted Transferees, only Oyster shall be entitled
to designate Persons for nomination to serve as Directors. Notwithstanding the
foregoing, Discovery shall be entitled to designate for nomination one
(1) Person to serve as a Director until the second anniversary of the first date
on which Discovery holds less than 10% of the Fully Diluted Shares, on which
date such Person shall resign from the Board and be replaced by a designee
nominated by Oyster; provided, however, that in the event

 

3



--------------------------------------------------------------------------------

of a Discovery WSA Material Breach during such two-year period, any Person
nominated by Discovery and serving as a Director shall resign if requested by
Oyster, and, if requested by Oyster, the Shareholders shall vote to remove such
invitee from the Board by action of the Shareholders at a general meeting of
Shareholders or by resolutions adopted by written consent. Following the second
anniversary of the first date on which Discovery holds less than 10% of the
Fully Diluted Shares, Oyster may, at its option and in its sole discretion,
invite Discovery to designate a Person to serve another two-year term; provided,
however, that any such invitee shall resign if requested by Oyster, and, if
requested by Oyster, the Shareholders shall vote to remove such invitee from the
Board by action of the Shareholders at a general meeting of Shareholders or by
resolutions adopted by written consent.

(b) Each Shareholder shall make the nominations to which it is entitled
hereunder at least fifteen (15) days prior to each general meeting of
shareholders of FoundryCo or, if FoundryCo elects not to hold a general meeting
of shareholders, on or prior to the date on which FoundryCo’s shareholders shall
adopt a written resolution with respect to the foregoing matters. Each
Shareholder shall vote all Shares for which such Shareholder is the registered
holder or for which such Shareholder shall otherwise have the ability to control
or direct the voting thereof at any general meeting of shareholders, or adopt a
written resolution with respect to all Shares for which such Shareholder is the
registered holder or for which such Shareholder shall otherwise have the ability
to control or direct the voting thereof, in favor of electing to the Board the
nominees of Discovery and Oyster designated pursuant to Section 2.03(a).

(c) Board meetings may be called by any Board member upon three (3) days’
written notice to all other Board members. Such notice shall include a written
agenda for the subjects to be considered at such meeting. The Board may not act
on any subject not specified in such agenda except (i) after receiving written
waivers of such notice from all Board members who were not given such notice and
were not present at such meeting or (ii) upon such written consent or vote
(including for such purposes, any express recusals) as may be required for such
matters under this Agreement, the Memorandum and Articles of Association and
applicable Law, including the affirmative vote or express abstentions from
voting of those Board members who were not given such notice.

(d) The Board shall conduct meetings no less frequently than quarterly and at
such locations as a majority of the members of the Board deem appropriate.

(e) Directors may participate in a meeting of the Board by means of a conference
telephone or other communication equipment through which all persons
participating in the meeting can hear each other, which shall be provided at all
Board meetings if requested by a Director, and such participation in a meeting
shall constitute presence in person at such meeting.

SECTION 2.04 Removal of Board Members; Vacancies

(a) A Shareholder may at any time elect to remove or dismiss any member of the
Board appointed or nominated by such Shareholder pursuant to Section 2.03, with
or without cause. Upon such election, each other Shareholder shall vote all
Shares for which such Shareholder is the registered holder or for which such
Shareholder shall otherwise have the

 

4



--------------------------------------------------------------------------------

ability to control or direct the voting thereof at any such meeting of
shareholders, or execute a written resolution with respect to all Shares for
which such Shareholder is the registered holder or for which such Shareholder
shall otherwise have the ability to control or direct the voting thereof, in
favor of the removal or dismissal of any such Board member. In the event that
the number of members of the Board nominated by a Shareholder exceeds the number
that such Shareholder has the right to nominate pursuant to Section 2.03, such
Shareholder shall promptly take all appropriate action to cause any such extra
members of the Board nominated by such Shareholder to immediately resign or
alternatively shall take such measures as are necessary to remove or dismiss
such extra members.

(b) In the event that a vacancy occurs on the Board as a result of the
retirement, removal, dismissal, resignation, disability or death of a member
thereof nominated pursuant to Section 2.03, such vacancy shall be filled by a
person nominated by the Shareholder whose nominee’s retirement, removal,
dismissal, resignation, disability or death created such vacancy. Each
Shareholder shall vote all Shares of which such Shareholder is the registered
holder or for which such Shareholder shall otherwise have the ability to control
or direct the voting thereof at any meeting of shareholders, or execute a
written resolution with respect to all Shares of which such Shareholder is the
registered holder or for which such Shareholder shall otherwise have the ability
to control or direct the voting thereof, in favor of the election of any person
so nominated to fill a vacancy on the Board.

(c) Each Shareholder hereby agrees that it will not vote (or execute any written
resolutions with respect to) any Shares of which it is the registered holder or
any other Shares for which such Shareholder shall otherwise have the ability to
control or direct the voting thereof in favor of the removal, dismissal or
suspension of any member of the Board that any other Shareholder had the right
to nominate unless such other Shareholder shall have consented to or requested
such removal or dismissal in writing.

SECTION 2.05 Committees

(a) FoundryCo and each Shareholder hereby agree that the Board may establish a
Finance and Audit Committee, a Governance Committee and a People Committee. From
time to time, pursuant to the Memorandum and Articles of Association, the Board
may disestablish these committees and establish such other committees as the
board may determine to be in the best interests of the Company.

(b) FoundryCo and each Shareholder hereby agree that, in addition to any other
committees formed by the Board from time to time, the Board may establish a
security committee which shall oversee FoundryCo’s compliance with any security
and compliance-related commitments to the U.S. government as well as the overall
security of FoundryCo, including the protection of FoundryCo’s technology and
compliance with U.S. export control requirements.

SECTION 2.06 Additional Financings.

 

5



--------------------------------------------------------------------------------

FoundryCo shall seek additional financing, and the Shareholders shall make
additional capital contributions, in accordance with the terms and conditions
set forth in the Funding Agreement.

SECTION 2.07 Certain Other Corporate Actions

(a) At all times, subject to Section 2.07(b) and Section 6.01(b), FoundryCo
shall not, and shall cause its Subsidiaries not to, take (either directly or by
amendment, merger, consolidation, reclassification or otherwise) (and each
Shareholder agrees to vote all Shares for which such Shareholder is the
registered holder or for which such Shareholder shall otherwise have the ability
to control or direct the voting thereof at any meeting of shareholders against
(and to refuse to execute a written resolution that seeks the authority to
approve)) any action not in the ordinary course of business, unless the Board
shall first have approved such action by Majority Vote; provided, however, that
the Board may by resolution require prior notification or the Board’s prior
approval for any actions to be taken in the ordinary course of business;
provided further, that in the event a matter which would otherwise require
approval under this Section 2.07 has been expressly included in either the
Five-Year Capital Plan or the Annual Business Plan, which has been approved by
the Board or the Shareholders in accordance with this Agreement and the Funding
Agreement, as applicable, no further Board approval shall be required hereunder.

(b) In addition to such authorizations or approvals by the Board or shareholders
as may be required by applicable Law, the Memorandum and Articles of Association
or the constituent documents of each of FoundryCo’s Subsidiaries or the other
provisions of this Agreement, and subject to Section 6.01(b) and
Section 7.01(b)(i), FoundryCo shall not, and shall cause its Subsidiaries not
to, take (either directly or by amendment, merger, consolidation,
reclassification or otherwise) (and each Shareholder agrees to vote all Shares
for which such Shareholder is the registered holder or for which such
Shareholder shall otherwise have the ability to control or direct the voting
thereof at any meeting of shareholders against (and to refuse to execute a
written resolution that seeks the authority to approve)) any of the following
actions, unless all of the members of the Board shall have first approved such
action:

(i) implementing material changes in the purpose or scope of FoundryCo’s
activities or engaging in any material activity unrelated to FoundryCo’s
business that materially adversely affects FoundryCo’s ability to perform its
obligations to Discovery under the Wafer Supply Agreement;

(ii) the approval of any material amendment, modification or revision to the
Five-Year Capital Plan;

(iii) the approval of any Annual Business Plan or any material amendment,
modification or revision thereto; provided that the Board may approve by
Majority Vote any such approval, amendment, modification or revision that does
not materially adversely affect FoundryCo’s ability to perform its obligations
to Discovery under the Wafer Supply Agreement;

(iv) the amendment of any of the Transaction Documents;

 

6



--------------------------------------------------------------------------------

(v) the entering into of any transaction, agreement or arrangement between
FoundryCo or any of its Subsidiaries, on the one hand, and any Officer,
Director, Affiliate or Shareholder, on the other hand, (other than the
transactions provided for in or contemplated by the Transaction Documents)
unless the total consideration expected to be paid or received by FoundryCo and
its Subsidiaries taken as whole as a result of such transaction or proposed
change or waiver shall not exceed $25 million; and

(vi) the entering into of any contract, arrangement, understanding or other
similar agreement with respect to any of the foregoing in subsections (i) - (v).

(c) In the event of an inconsistency between FoundryCo’s Memorandum and Articles
of Association and this Agreement, the Shareholders shall exercise their voting
rights to amend the Memorandum and Articles of Association to remove such
inconsistency.

SECTION 2.08 Acknowledgment Regarding Fiduciary Duties

Except as otherwise expressly set forth in this Agreement and the other
Transaction Documents, this Agreement is not intended to, and does not, create
or impose any fiduciary duty on any of the Shareholders (in their capacity as a
holder of Shares) or their respective Affiliates.

SECTION 2.09 Delivery of Notice for General Meeting and Board Meeting

In addition to any other manner of delivery permitted by the Memorandum and
Articles of Association, each Shareholder consents to the delivery of notices of
any general meeting of shareholders of FoundryCo by electronic mail at the
address and upon the terms set forth in Section 8.02 for such Party.
Notwithstanding any provision of this Agreement to the contrary, each
Shareholder may withdraw such consent or change the applicable electronic mail
address for purposes of such Shareholder notices at any time upon written notice
to FoundryCo without the approval of any other Party hereto.

ARTICLE III

RESTRICTIONS ON TRANSFER OF SECURITIES

SECTION 3.01 General Rules

(a) For purposes of this Article III, Securities held by Discovery shall include
any Securities held by any Permitted Transferees or any other transferees (other
than a transferee pursuant to a Public Sale) of Discovery and Securities held by
Oyster shall include any Securities held by any Permitted Transferees or any
other transferees (other than a transferee pursuant to a Public Sale) of Oyster,
and any offers or acceptances to purchase or sell Securities made to or by
Discovery or Oyster shall have been deemed to have been made to or by the
respective Permitted Transferees or any other transferees (other than a
transferee pursuant to a Public Sale) of Discovery or Oyster.

 

7



--------------------------------------------------------------------------------

(b) No Shareholder shall, directly or indirectly, make or solicit any Sale of
Securities, or create, incur, solicit or assume any Encumbrance with respect to
any Securities, except in compliance with this Agreement and any applicable
securities laws.

(c) Each Shareholder shall vote all Shares for which such Shareholder is the
registered holder or for which such Shareholder shall otherwise have the ability
to control or direct the voting thereof at any such meeting of shareholders, or
execute a written resolution with respect to all Shares for which such
Shareholder is the registered holder or for which Shareholder shall otherwise
have the ability to control or direct the voting thereof, in favor of any
resolution to procure any transfer in compliance with the provisions of this
Article III and to prohibit any transfer not in compliance with this Article
III. The Shareholders shall cause the members of the Board to vote in accordance
with the provisions of this Article III.

(d) Immediately prior to the IPO, the Convertible Notes shall convert into
Class A Preferred Shares or Class B Preferred Shares, as applicable, and all
Preferred Shares shall convert into Ordinary Shares, in each case pursuant to
the terms thereof.

SECTION 3.02 General Restrictions on Transfer

Each Shareholder agrees that, without the consent of the other Shareholder, it
will not participate in any Sale of Securities if (a) such Sale of Securities is
made to Intel Corporation (“Intel”), or any Affiliates of Intel or (b) such Sale
of Securities is made to any competitor of FoundryCo.

SECTION 3.03 Certain Restrictions on Transfer

(a) Each Shareholder agrees that, prior to the earliest of (i) March 2, 2019,
(ii) such time as the Abu Dhabi cluster is operational with a steady-state yield
and volumes of at least seventy-five thousand (75,000) Wafer Starts on Qualified
Processes per month, as set forth in the Wafer Supply Agreement, or (iii) the
termination of the Transition Period under the Funding Agreement (the
“Restricted Period”), it will not, directly or indirectly, make any Sale of
Securities, or create, incur or assume any Encumbrance with respect to any
Securities held by such Shareholder, or enter into any other transaction
pursuant to which it or any of its Permitted Transferees shall receive any
consideration in cash or other property in connection with such Securities
(other than as a distribution thereon by FoundryCo), other than:

(i) with the prior written consent of the other Shareholder;

(ii) any Sale of Securities to (A) a Permitted Transferee in compliance with the
provisions of this Article III, or (B) the other Shareholder;

(iii) each of Discovery and Oyster (and any of their Permitted Transferees
holding Shares) shall be entitled to sell up to 25% of its Fully Diluted Shares
(measured at the time of the IPO) in the IPO; provided, however, that any
Securities to be included on behalf of FoundryCo shall be given first priority
to be included in the IPO and as among the Shareholders wishing to sell
Securities, the number of Securities to be included in the IPO shall be
allocated pro rata based on the amount of Securities each Shareholder (and its
Permitted Transferees)

 

8



--------------------------------------------------------------------------------

proposes to sell; provided further, that any Securities to be included in the
IPO on behalf of Discovery and Oyster and their respective Permitted Transferees
shall be given priority over any other Shareholder or any employees of FoundryCo
or any of its Subsidiaries;

(iv) in each year following the IPO, each of Discovery and Oyster (and any of
their Permitted Transferees holding Shares) shall be entitled to sell up to an
equal amount of its Fully Diluted Shares as permitted under Section 3.03(a)(iii)
pursuant to (A) a Public Offering, or (B) an offering exempt from registration
pursuant to Rule 144 under the Securities Act, or similar non-U.S. applicable
Law, if any, provided, however, that any Securities to be included on behalf of
FoundryCo shall be given first priority to be included in any such Public
Offering and as among the Shareholders wishing to sell Securities, the number of
Securities to be included in any such Public Offering shall be allocated pro
rata based on the amount of Securities each Shareholder (and its Permitted
Transferees) proposes to sell; provided further, that any Securities to be
included in any such Public Offering on behalf of Discovery and Oyster and their
respective Permitted Transferees shall be given priority over any other
Shareholder or any employees of FoundryCo or any of its Subsidiaries;

(v) in each year following the IPO, including the year of the IPO, (A) with
respect to Discovery, to pledge up to an equal amount of Fully Diluted Shares as
permitted for sale under Section 3.03(a)(iii), and (B) with respect to Oyster,
to pledge up to all of its Fully Diluted Shares; or

(vi) any Sale of Securities by Oyster or its Permitted Transferees pursuant to
Section 5.01.

(b) Each Shareholder agrees that, following the end of the Restricted Period, it
will not, directly or indirectly, make any Sale of Securities, or create, incur
or assume any Encumbrance with respect to any Securities held by such
Shareholder, or enter into any other transaction pursuant to which it or any of
its Permitted Transferees shall receive any consideration in cash or other
property in connection with such Securities (other than as a distribution
thereon by FoundryCo) other than (i) pursuant to the exceptions set forth in
Section 3.03(a) above or (ii) any Sale of Securities for cash or readily
marketable securities that is made in compliance with the procedures, and
subject to the limitations, set forth in Sections 3.05, 3.06, 3.07 and 3.08.

SECTION 3.04 Permitted Transferees

(a) Notwithstanding anything to the contrary contained herein, any Sale of
Securities may be made to a Permitted Transferee. However, no Sale of Securities
to a Permitted Transferee shall be effective if a purpose or effect of such
transfer shall have been to circumvent the provisions of this Article III. Each
Shareholder shall remain responsible for the performance of this Agreement by
each Permitted Transferee of such Shareholder to which Securities are
transferred. If any Permitted Transferee to which Securities are transferred in
accordance with this Article III ceases to be a Permitted Transferee of the
Shareholder from which or whom it

 

9



--------------------------------------------------------------------------------

acquired such Securities, such Person shall reconvey such Securities to such
transferring Shareholder immediately before such Person ceases to be a Permitted
Transferee of such transferring Shareholder so long as such Person knows of its
upcoming change of status immediately prior thereto. If such change of status is
not known until after its occurrence, the former Permitted Transferee shall make
such transfer to such transferring Shareholder as soon as practicable after the
former Permitted Transferee receives notice thereof.

(b) Each Permitted Transferee shall enter into a joinder agreement pursuant to
Section 3.09(a).

(c) Notwithstanding anything to the contrary contained herein, in substitution
of Bidco’s pledge of shares of GFS under the GFS Share Pledge Agreement, made to
secure the performance of Oyster’s obligations under the ATIC Facility, Oyster
and Bidco may make a bona fide pledge of Securities to secure the performance by
Oyster of its obligations under the ATIC Facility, and such secured parties
shall become Permitted Transferees hereunder.

SECTION 3.05 Right of First Offer

(a) The provisions of this Section 3.05 shall survive the IPO.

(b) Following the end of the Restricted Period, except as provided for in
Section 3.03(b), if at any time during the term of this Agreement, a Shareholder
(the “Prospective Seller”) desires to effect a Sale of Securities to a Third
Party or Third Parties, the Prospective Seller shall deliver a written notice
(an “Offer Notice”) thereof to FoundryCo and the other Shareholder (the “Other
Shareholder”), which notice shall set forth all of the material terms and
conditions, including the number of Securities proposed to be sold (the “Offered
Securities”) and the proposed purchase price per Share (the “Offer Price”)
(which shall be payable solely in cash or freely marketable securities in one
lump sum payment), on which the Prospective Seller offers to sell the Offered
Securities to FoundryCo and the Other Shareholder (the “Offer”).

(c) The receipt of an Offer Notice by the Other Shareholder shall constitute an
offer by the Prospective Seller to sell to the Other Shareholder. Such Offer
shall be irrevocable for thirty (30) days (the “Offer Period”) after receipt of
such Offer Notice by the Other Shareholder. During the Offer Period, the Other
Shareholder shall have the right to accept such offer as to any or all of the
Offered Securities by giving a written notice of acceptance (the “Notice of
Acceptance”) to the Prospective Seller prior to the expiration of the Offer
Period, which notice shall specify the number of Offered Securities to be
purchased by the Other Shareholder. Alternatively, if the threshold set forth in
Section 3.07(b) is met, the Other Shareholder shall have the right and option to
notify the Prospective Seller of the Other Shareholder’s interest in selling
along with the Prospective Seller to a Third Party (the “Tag Along Offer”)
pursuant to Section 3.07.

(d) The consummation of any such purchase by and sale to the Other Shareholder
shall take place not later than ten (10) days after the expiration of the Offer
Period (unless a later date shall be required under the HSR Act or other
applicable Law). Upon the consummation of such purchase and sale, the
Prospective Seller shall (i) deliver to the Other

 

10



--------------------------------------------------------------------------------

Shareholder the Securities purchased, free and clear of any Encumbrances (other
than this Agreement and applicable Law) and (ii) assign all of its rights and
obligations under this Agreement with respect to such Securities against payment
of the purchase price contained in the Offer.

(e) In the event that (i) the Other Shareholder shall not have elected during
the Offer Period to purchase all the Offered Securities or (ii) the Other
Shareholder shall have failed to consummate a purchase of Securities with
respect to which a Notice of Acceptance was given, the Prospective Seller shall
not be obligated to sell any Offered Securities to the Other Shareholder and,
subject to its obligations under Section 3.06 and 3.07, shall have the right to
sell the Offered Securities (the “Unaccepted Securities”) to a Third Party or
Third Parties so long as all the Unaccepted Securities are sold or otherwise
disposed of by the Prospective Seller (A) within ninety (90) days after the
expiration of the Offer Period or such longer period (up to the maximum period
permitted by applicable Law) as would be required under the HSR Act or other
applicable Law, and (B) at a price not less than the Offer Price included in the
Offer Notice.

SECTION 3.06 Right of Last Look

(a) The provisions of this Section 3.06 shall survive the IPO.

(b) Following the end of the Restricted Period, except as provided for in
Section 3.03(b), a Prospective Seller shall not consummate any Sale of
Securities to a Third Party without offering in writing at least ten
(10) Business Days prior to the consummation of the Sale of Securities, the
Other Shareholder the right to acquire the Offered Securities for the purchase
price set forth in this Section 3.06 and otherwise on the terms and conditions
offered by the Third Party (the “Last Look Notice”). The Last Look Notice shall
contain (i) the name and address of the Third Party and any Person who controls
such Third Party, (ii) the proposed amount and form of consideration to be
delivered by the Third Party in the transaction and a calculation of the
purchase price applicable to the Other Shareholder, (iii) the material terms of
such transaction, and (iv) the proposed closing date. The Other Shareholder
shall have five (5) Business Days to notify the Prospective Seller of its
intentions to purchase the Securities on the terms and conditions set forth
above (the “Last Look Acceptance Notice”);

(c) To the extent that the Other Shareholder elects not to exercise its purchase
right under this Section 3.06 or does not timely deliver a Last Look Acceptance
Notice, the Prospective Seller shall be permitted to consummate its transaction
with the Third Party not later than five (5) Business Days after the expiration
of the period of time for the Other Shareholder to deliver the Last Look
Acceptance Notice. Alternatively, if the Other Shareholder timely delivers the
Last Look Acceptance Notice, the Other Shareholder must consummate the
acquisition of Securities on or before the proposed closing date identified in
the Last Look Notice.

SECTION 3.07 Tag-Along Rights

(a) The provisions of this Section 3.07 shall terminate upon the IPO.

(b) (i) Following the end of the Restricted Period, except as provided for in
Section 3.03(b), no Prospective Seller shall sell any Offered Securities held by
it, if such Offered Securities constitute more than 10% of the then Fully
Diluted Shares, unless each Other

 

11



--------------------------------------------------------------------------------

Shareholder is provided the Offer Notice set forth in Section 3.05 and is
offered the right and option to sell pursuant to such disposition up to the same
percentage of Securities held by it as the percentage of Securities held by the
Prospective Seller as the Prospective Seller proposes to sell.

(ii) The Other Shareholder desiring to exercise such option shall, prior to the
expiration of the Offer Period, provide the Prospective Seller with a written
notice specifying the number of Securities as to which such Other Shareholder
(the “Tag-Along Offered Securities”) has an interest in selling pursuant to the
Tag-Along Offer (a “Tag-Along Notice of Interest”), and shall cooperate in such
manner as the Prospective Seller shall reasonably request to permit the sale of
such Securities pursuant to the Tag-Along Offer.

(iii) If the Third Party is unwilling to buy all of the Offered Securities, then
the allocation of the Securities to be sold in the Tag-Along Offer shall be made
pro rata based on the number of Securities each Shareholder proposes to sell.

(iv) Promptly after the consummation of the Sale of Securities of the
Prospective Seller and the Other Shareholder to the Third Party or Parties
pursuant to the Tag-Along Offer, the Prospective Seller shall remit to the Other
Shareholder the total sales price of the Securities of the Other Shareholder
sold pursuant thereto less the pro rata portion (based on sales price of
Securities being sold by the respective parties) of the out-of-pocket expenses
(including reasonable legal expenses) incurred by the Prospective Seller in
connection with such sale; provided, however, that the Other Shareholder shall
not be liable for any such expenses in the event that such sale is not
consummated.

(v) If at the end of the Offer Period the Other Shareholder shall not have given
a Tag-Along Notice of Interest, the Other Shareholder shall be deemed to have
waived its rights under this Section 3.07 with respect to the sale pursuant to
the Tag-Along Offer with respect to which a Tag-Along Notice of Interest shall
not have been given.

(vi) If, at the end of the twenty (20)-day period following the giving of the
Offer Notice (or such later date as is required under the HSR Act or other
applicable Law), the Prospective Seller has not completed the sale of all the
Tag-Along Offered Securities made available to the Prospective Seller pursuant
to Section 3.07(b)(ii), the Prospective Seller shall return to the Other
Shareholder all certificates and documents provided to the Prospective Seller by
the Other Shareholder pursuant to Section 3.07(b)(ii); provided, however, that
the Prospective Seller shall not be relieved of its obligation to sell the
Securities of the Other Shareholder in the event that such sale is ultimately
completed with such Third Party or Parties.

(vii) Except as expressly provided in this Section 3.07, no Prospective Seller
shall have any obligation to the Other Shareholder with respect to the sale

 

12



--------------------------------------------------------------------------------

of any Securities held by the Other Shareholder in connection with this
Section 3.07. No Other Shareholder shall be entitled to sell and transfer
Securities directly to any Third Party pursuant to a Tag-Along Offer (it being
understood that all such sales shall be made only on the terms and pursuant to
the procedures set forth in this Section 3.07).

SECTION 3.08 Drag-Along Rights

(a) The provisions of this Section 3.08 shall terminate upon the IPO.

(b) Following the end of the Restricted Period, except as provided for in
Section 3.03(b), in the event that any Shareholder that, together with its
Permitted Transferees, holds at least 75% of the Fully Diluted Shares (the
“Dragging-Along Shareholder”) proposes to sell all of its Securities in a bona
fide transaction to a Third Party, then the Dragging-Along Shareholder shall
have the unconditional right to effect the sale of all (but not less than all)
of such Securities in either a private or public sale, at the option of the
Dragging-Along Shareholder (such transaction, the “Drag-Along Transaction”). In
such event, the Dragging-Along Shareholder may, at its option, require the other
Shareholder (the “Dragged-Along Shareholder”) to sell all of the Securities then
held by or registered in the names of such Dragged-Along Shareholder and its
Permitted Transferees (“Drag-Along Offered Securities”) to the Third Party or
Parties in the Drag-Along Transaction for the same consideration and otherwise
on the same terms and conditions upon which the Dragging-Along Shareholder sells
its Securities, subject to Section 3.08(f). Each Shareholder hereby agrees that
it will vote in favor of (or execute any written resolutions with respect to)
any transaction required by this Section 3.08(b) and to take such further
actions as may be reasonably required to effect such transaction, in each case,
to the extent not consistent with this Agreement. In the event of a Drag-Along
Transaction, none of the provisions of Sections 3.02(b), 3.05, 3.06, and 3.07
shall apply.

(c) The Dragging-Along Shareholder shall provide a written notice (the
“Drag-Along Notice”) of such Drag-Along Transaction (the “Drag-Along Offer”) to
the Dragged-Along Shareholder not later than thirty (30) days prior to the
consummation of the sale contemplated by the Drag-Along Offer. The Drag-Along
Notice shall contain written notice of the exercise of the Dragging-Along
Shareholder’s rights pursuant to Section 3.08(b), and shall identify the Third
Party or Parties making the Drag-Along Offer, the consideration offered per
Share and all other material terms and conditions of the Drag-Along Offer.
Within twenty (20) days following the date the Drag-Along Notice is given, the
Dragged-Along Shareholder shall cooperate in such manner as the Dragging-Along
Shareholder shall reasonably request to permit the sale of the Securities
requested from each such Dragged-Along Shareholder pursuant to the Drag-Along
Offer, and shall enter into a sale agreement with respect to the sale of the
Securities of the Dragging-Along Shareholder and the Dragged-Along Shareholder
pursuant to the Drag-Along Offer and shall reasonably cooperate in the transfer
of these Securities to the relevant Third Party; provided, however, that the
Dragged-Along Shareholder shall not be required to make any representations and
warranties in such sale agreement other than with respect to the Dragged-Along
Shareholder’s authority to enter into the sale agreement and ownership of the
Securities to be sold by the Dragged-Along Shareholder. The Company shall in
connection with the transfer of the relevant Securities to the relevant Third
Party request the Board to adopt a

 

13



--------------------------------------------------------------------------------

resolution to grant the approval for such transfer of Securities pursuant to the
Memorandum and Articles of Association.

(d) Promptly after the consummation of the sale of Securities pursuant to the
Drag-Along Offer and receipt of consideration therefor, the Dragging-Along
Shareholder shall remit to the Dragged-Along Shareholder the sales proceeds
received by the Dragging-Along Shareholders of the Securities of such
Dragged-Along Shareholder sold pursuant thereto less a pro rata portion of the
out-of-pocket expenses (including reasonable legal expenses) incurred by the
Dragging-Along Shareholder in connection with such sale; provided, however, that
the Dragged-Along Shareholder shall not be liable for any such expenses in the
event that such sale is not consummated.

(e) If, at the end of the sixty (60)-day period following the giving of the
Drag-Along Notice, the Dragging-Along Shareholder has not completed the sale of
all its Securities and the Securities of the Dragged-Along Shareholder pursuant
to Section 3.08(b), the Dragging-Along Shareholder shall return to the
Dragged-Along Shareholder such documents as it shall reasonably request, and the
Dragged-Along Shareholder shall no longer be obligated to cooperate in such sale
and transfer pursuant to Section 3.08(b) with respect to such Drag-Along Offer.

(f) Except as expressly provided in Section 3.08(d), the Dragging-Along
Shareholder shall have no obligation to the Dragged-Along Shareholder with
respect to the contemplated sale of any Securities held by such Dragged-Along
Shareholder in connection with this Section 3.08. The Dragging-Along Shareholder
shall have no obligation to the Dragged-Along Shareholder to sell and transfer
any Drag-Along Offered Securities pursuant to this Section 3.08 or as a result
of any decision by the Dragging-Along Shareholder not to accept or consummate
any Drag-Along Offer (it being understood that any and all such decisions shall
be made by the Dragging-Along Shareholder in its sole discretion). No
Dragged-Along Shareholder shall be entitled to sell and transfer Securities
directly to any Third Party pursuant to a Drag-Along Offer (it being understood
that all such sales shall be made only on the terms and pursuant to the
procedures set forth in this Section 3.08).

(g) Upon the consummation of a Drag-Along Transaction, all of the holders of the
Securities shall receive the same form and amount of consideration per Security,
respectively, taking into account and giving effect to any accrued interest,
conversion ratios, liquidation preference and other provisions relating to the
nature of consideration, to which the holders of Securities are entitled in
accordance with the terms thereof in effect immediately prior to the Drag-Along
Transaction, and if any holders of Preferred Shares or Ordinary Shares are given
an option as to the form and amount of consideration to be received, all holders
shall be given the same option. In addition, such Shareholder shall not be
required to accept consideration in a Drag-Along Transaction other than cash
and/or freely-tradable equity securities registered under the Exchange Act and
listed on the New York Stock Exchange or NASDAQ Stock Market and/or any other
securities exchange or automated quotation system of similar caliber in the
United States or elsewhere.

 

14



--------------------------------------------------------------------------------

SECTION 3.09 Certain Persons to Execute Agreement

(a) Each Shareholder agrees that it will not, directly or indirectly, make any
Sale of Securities to any Permitted Transferee or otherwise unless, prior to the
consummation of any such Sale of Securities, the Person to whom such Sale of
Securities is proposed to be made (a “Prospective Transferee”) executes and
delivers to FoundryCo and each Shareholder an agreement in the form attached
hereto as Exhibit A whereby such Prospective Transferee confirms that, with
respect to the Securities that are the subject of such Sale of Securities, it
shall be deemed to be a “Shareholder” for all purposes of this Agreement and
agrees to be bound by all the terms of this Agreement as a “Shareholder”;
provided, however, that such Prospective Transferee shall not be entitled to the
benefits of this Agreement until such time as such Sale of Securities to such
Person has been completed.

(b) The provisions of this Section 3.09 shall not apply to any Sale of
Securities pursuant to a Public Offering or, following the IPO, pursuant to an
offering exempt from registration pursuant to Rule 144 under the Securities Act,
or similar non-U.S. applicable Law (each such Sale of Securities, a “Public
Sale”).

SECTION 3.10 Equivalent Rights

The Shareholders acknowledge that the Board may determine that it is in the best
interests of FoundryCo to effect its IPO on a securities exchange located
outside of the United States. The Shareholders and FoundryCo agree that prior to
any such IPO each of them shall use their commercially reasonable efforts to
amend this Agreement as may be necessary to ensure that the rights of the
Shareholders with respect to any Public Offerings in and following the IPO and
the sale of Securities in any such Public Offerings are at least equivalent to
the rights set forth in this Agreement in respect of sales of Securities in the
United States.

SECTION 3.11 Put and Call Options; Fair Market Valuation

(a) Unless otherwise agreed by the Parties, in the event that a Shareholder’s
option pursuant to the terms of this Agreement or the Funding Agreement is
triggered (i) to put any or all of the Securities held by such Shareholder and
its Permitted Transferees to the other Shareholder, or (ii) to purchase any or
all of the Securities held by the other Shareholder and its Permitted
Transferees, such Shareholder shall have thirty (30) days from the date that it
receives notification of the triggering event by the other Shareholder to
deliver a written notice (the “Election Notice”) to the other Shareholder
electing to exercise such put or call option, as appropriate, and if not so
exercised within such thirty (30)-day period, such option shall lapse.

(b) Each Shareholder hereby covenants and agrees that where the provisions of
this Agreement and the Funding Agreement indicate that the “Fair Market Value”
of the Shares of FoundryCo is to be determined, such Shareholder will take all
actions reasonably necessary to determine the Fair Market Value of such Shares
in accordance with this Section 3.11(b).

(i) The Shareholder wishing to exercise its put or call option pursuant to
Section 3.11(a) shall designate an investment banking firm of recognized
international standing within fifteen (15) days of the date of the delivery of
the

 

15



--------------------------------------------------------------------------------

Election Notice to determine the Fair Market Value of such Shares. The other
Shareholder shall also designate an investment banking firm of recognized
international standing within the same time period. Within thirty (30) days
after appointment of both investment banking firms, each investment banking firm
shall determine its initial view as to the Fair Market Value of such Shares and
shall consult with one another with respect thereto. Within forty-five (45) days
after appointment of both investment banking firms, each investment banking firm
shall have determined its final view as to the Fair Market Value of such Shares
and shall have delivered such final view to the Shareholders.

(ii) If the difference between the higher of the respective final views of the
two investment banking firms and the lower of the respective final views of the
two investment banking firms is less than 10% of the higher Fair Market Value,
then the Fair Market Value determined shall be the average of those two views.

(iii) If the difference between the higher Fair Market Value and the lower Fair
Market Value is equal to or greater than 10%, then the Shareholders shall
instruct the investment banking firms to jointly designate a third investment
banking firm of recognized international standing (the “Mutually Designated
Appraiser”). The Mutually Designated Appraiser shall be designated within ten
(10) days after the delivery of the final views of the investment banking firms
pursuant to Section 3.11(b)(i) and shall within fifteen (15) days of such
designation determine its final view as to the Fair Market Value. The final Fair
Market Value determination shall be the Fair Market Value of the Mutually
Designated Appraiser.

(iv) Notwithstanding the foregoing, in the event a Shareholder does not appoint
an investment banking firm within the time periods specified above, such
Shareholder shall have waived its rights to appoint an investment firm and
determination of the Fair Market Value shall be made solely by the Shareholder
who did appoint an investment banking firm.

(c) FoundryCo shall provide reasonable access to each of the designated
investment banking firms to members of management of FoundryCo and its
Subsidiaries and to the books and records of FoundryCo and its Subsidiaries in
order to allow such investment banking firms to conduct due diligence
examinations in scope and duration as are customary in valuations of this kind.
Each of the Shareholders and any Permitted Transferees agree to cooperate with
each of the investment banking firms to provide such information as may be
reasonably requested. Costs of the appraisals shall be borne equally by the
Shareholders.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

BOOKS AND RECORDS; FINANCIAL STATEMENTS

SECTION 4.01 Books and Records; Financial Statements

(a) At all times during the continuance of FoundryCo, FoundryCo shall prepare
and maintain separate books of account for FoundryCo and its Subsidiaries that
shall show a true and accurate record of all assets, all liabilities, all
equity, all investments by owners, all distributions to owners, all
comprehensive income, all revenues, all expenses, all gains and all losses,
pertaining to FoundryCo or any of its Subsidiaries in accordance with either
IFRS or GAAP consistently applied. Such books of account, together with a
certified copy of this Agreement and of the constituent documents of FoundryCo,
shall at all times be maintained at the principal place of business of
FoundryCo. The books of account and the records of FoundryCo and its
Subsidiaries shall be examined by and reported upon as of the end of each fiscal
year by an internationally recognized independent registered public accounting
firm (the “Auditors”). The Auditors shall be nominated by Oyster. Each
Shareholder shall, regarding the appointment of the Auditors, vote its shares in
accordance with the proposal of the Board pursuant to the foregoing sentence.

(b) Starting with fiscal year 2010 and for as long as Oyster is required to
record FoundryCo’s financial results into Oyster’s books in accordance with
IFRS, FoundryCo shall provide Oyster the following financial information
examined by and reported upon by the Auditors at the times hereinafter set
forth:

(i) As soon as available and in any event within sixty (60) days after the end
of each fiscal year, the following financial statements, prepared in accordance
with IFRS and consistent with Oyster’s IFRS accounting policies (it being
understood that FoundryCo, and not the Auditors, shall ensure that such
financial information is consistent with Oyster’s IFRS accounting policies):

 

  (A) the consolidated balance sheet of FoundryCo and its Subsidiaries as of the
close of such fiscal year;

 

  (B) at Oyster’s election, either the consolidated statement of shareholders’
equity or the consolidated statement of recognized income and expense of
FoundryCo and its Subsidiaries as of the close of such fiscal year;

 

  (C) a consolidated statement of operations for FoundryCo and its Subsidiaries
for such fiscal year;

 

  (D) a consolidated statement of cash flows for FoundryCo and its Subsidiaries
for such fiscal year; and

 

  (E)

other data and representations as may be necessary to allow Oyster to timely
comply with applicable accounting rules and regulations, including any financial
information

 

17



--------------------------------------------------------------------------------

 

requirements of the Government of Abu Dhabi Accountability Authority or similar
Governmental Authority, IFRS and the reasonable requirements of Oyster’s
auditors (it being understood that such other data may not be examined by the
Auditors).

(c) For as long as Discovery is required to use the equity method of accounting
to account for FoundryCo’s financial results, the following financial
information, in reasonable detail and prepared in accordance with GAAP, shall be
transmitted by FoundryCo to Discovery (with a copy to Oyster) to permit
Discovery to timely account for its share of FoundryCo’s operating results and
to prepare for its quarterly earnings releases and regulatory filings:

(i) As soon as available and in any event within six (6) Business Days after the
end of each fiscal quarter (or such longer time as the Shareholders and
FoundryCo may agree to account for system changes or other events that may
affect FoundryCo’s ability to close its books within this time period), relevant
information as may reasonably be requested by Discovery necessary for Discovery
to record its share of FoundryCo’s operating results and to prepare and discuss
its quarterly earnings press release in a manner consistent with Discovery’s
prior practices and disclosures.

(ii) As soon as available and in any event within sixteen (16) Business Days
after the end of each fiscal quarter (or such longer time as the Shareholders
and FoundryCo may agree to account for system changes or other events that may
affect FoundryCo’s ability to close its books within this time period), the
consolidated summary balance sheet and consolidated income statement for
FoundryCo and its Subsidiaries for such fiscal quarter, and other financial
disclosures necessary for the preparation of Discovery’s Form 10-Q in compliance
with SEC rules and regulations;

(iii) As soon as available and in any event within twenty (20) Business Days
after the end of each fiscal year (or such longer time as the Shareholders and
FoundryCo may agree to account for system changes or other events that may
affect FoundryCo’s ability to close its books within this time period), the
summary consolidated balance sheet and consolidated income statement for
FoundryCo and its Subsidiaries such fiscal year, and other financial disclosures
necessary for the preparation of Discovery’s Form 10-K in compliance with SEC
rules and regulations;

(iv) Other data and representations as may be necessary to allow Discovery to
timely comply with SEC rules and regulations, GAAP and the reasonable
requirements of Discovery’s auditors; provided, however, that FoundryCo shall
not be obligated to provide to Discovery the individual names, cost or pricing
information for any of FoundryCo’s customers, vendors or accounts, unless
Discovery is required to disclose such information by SEC rules and regulations;

 

18



--------------------------------------------------------------------------------

(v) As soon as available and in any event within the date that is three
(3) Business Days prior to the deadline for the filing of Discovery’s Annual
Report on Form 10-K with the SEC (or such longer time as the Shareholders and
FoundryCo may agree to account for system changes or other events that may
affect FoundryCo’s ability to close its books within this time period), the
following financial statements prepared in accordance with SEC Regulation S-X,
examined by and reported upon by the Auditors:

 

  (A) the consolidated balance sheet and statement of shareholders’ equity of
FoundryCo and its Subsidiaries as of the close of such fiscal year;

 

  (B) a consolidated statement of operations for FoundryCo and its Subsidiaries
for such fiscal year;

 

  (C) a consolidated statement of cash flows for FoundryCo and its Subsidiaries
for such fiscal year; and

 

  (D) relevant footnotes as required by SEC Regulation S-X.

The Shareholders acknowledge that the audited annual financial statements set
forth in (v) above may be attached as an exhibit to Discovery’s Form 10-K, as
required by the SEC rules and regulations for unconsolidated significant equity
investees.

(d) The following financial information, in reasonable detail, shall be
transmitted by FoundryCo to each member of the Board and each Shareholder at the
times hereinafter set forth:

(i) As soon as available and in any event within thirty (30) days after the end
of each fiscal quarter, the Cumulative Revenue and Cumulative Gross Margin (each
as defined in the Funding Agreement);

(ii) The proposed Annual Business Plan for the next fiscal year in accordance
with the schedule set forth in the Funding Agreement;

(iii) Within sixteen (16) Business Days after the end of each fiscal quarter (or
such longer time as the Shareholders and FoundryCo may agree to account for
system changes or other events that may affect FoundryCo’s ability to close its
books within this time period), the consolidated summary balance sheet and
consolidated income statement for FoundryCo and its Subsidiaries for such fiscal
quarter prepared under IFRS or GAAP pursuant to this Agreement (notwithstanding
any other provision herein, each Shareholder shall have reasonable access to
FoundryCo management following delivery of the information set forth in this
clause (iii) with respect to general inquiries related to such information);

 

19



--------------------------------------------------------------------------------

(iv) Such annual financial statements that FoundryCo may prepare under IFRS or
GAAP pursuant to this Agreement, as soon as possible following the time that
such annual financial statements have been examined by and reported on by the
Auditors;

(v) Prompt notification of material developments including events that FoundryCo
would be required to disclose under Form 8-K of the Exchange Act had FoundryCo
been subject to the reporting requirements of the Exchange Act; and

(vi) Such other information as is reasonably requested by any Shareholder.

(e) (i) Each of Discovery and Oyster and their respective representatives may,
for purposes reasonably related to their interests in FoundryCo, (A) examine and
copy (at each Party’s own cost and expense) the books and records of FoundryCo,
including the documents referred to in Sections 4.01(b)-(d), and (B) have
reasonable access, during normal business hours, to FoundryCo’s management,
employees, plans, properties and other assets to conduct due diligence and other
reasonable investigations (including environmental assessments) regarding
FoundryCo’s business and the FoundryCo Assets (at each Party’s own cost and
expense), and FoundryCo shall reasonably cooperate with each of Discovery and
Oyster in such due diligence and investigations. Notwithstanding anything to the
contrary provided in this Section 4.01, FoundryCo shall have the right to
withhold certain customers’ sensitive information from Discovery and the
Discovery appointees to the Board shall recuse themselves from any discussion of
such information at any Board meetings, if such request is made by a third party
customer of FoundryCo or if the Board (or a committee thereof) determines that
withholding such information in the best interests of FoundryCo and, in each
such case, such information would not adversely affect FoundryCo’s ability to
perform its obligations under the Wafer Supply Agreement.

(ii) FoundryCo shall make its management and employees and its business records
and other documents (including the business records and documents of its
management and employees) available to each of Discovery and Oyster promptly
upon request in connection with any litigation or investigation in which either
Discovery or Oyster is involved, including making those individuals available
for interviews, depositions, written declarations or testimony. Each and every
FoundryCo employee that, prior to the Closing Date, was subject to any Discovery
or Oyster document preservation notice shall continue to remain subject to such
notice. For each and every FoundryCo document that, prior to the Closing Date,
was subject to any Discovery or Oyster document preservation notice, FoundryCo
shall continue to retain and preserve the affected records until the expiration
of such notice. Discovery or Oyster, as the case may be, shall notify FoundryCo
promptly of the termination of any such notice.

(f) Discovery’s rights under Sections 4.01(d) and (e) shall terminate upon the
later of (i) the termination of the Wafer Supply Agreement and (ii) upon such
time that Discovery owns less than 10% of the Fully Diluted Shares, provided,
that notwithstanding the termination of Discovery’s rights under Sections
4.01(d) and (e), in the event that Oyster has

 

20



--------------------------------------------------------------------------------

permitted Discovery to designate a Person for election to the Board, FoundryCo
may continue to require the recusal of such Person from discussions pursuant to
Section 4.01(e)(i). Oyster’s rights under Sections 4.01(d) and (e) shall
terminate upon such time that Oyster owns less than 10% of the Fully Diluted
Shares.

(g) The following financial information, in reasonable detail, shall be
transmitted by FoundryCo to Discovery (with a copy to Oyster) if and to the
extent reasonably necessary to permit Discovery to timely account for its
investment in FoundryCo and to prepare for its quarterly earnings releases and
regulatory filings.

(i) In the event Discovery is no longer required to use the equity method of
accounting to account for FoundryCo’s financial results, and thereafter, for so
long as Discovery’s investment in FoundryCo remains material to Discovery
pursuant to GAAP:

 

  (A) except in the case specified in subparagraph (ii), in which case such
subparagraph shall apply, within thirty (30) days after the date Discovery is no
longer required to use the equity method of accounting to account for
FoundryCo’s financial results, the financial information required to produce a
fair value report of FoundryCo as of the beginning of the then current fiscal
quarter;

 

  (B) within twenty (20) days after the end of each fiscal year of Discovery,
the financial information required to produce an updated fair value report of
FoundryCo as of the end of such fiscal year; and

 

  (C) from time to time following the reasonable request of Discovery, the
financial information required to produce an updated fair value report of
FoundryCo, such that a fair value report can reasonably be delivered to
Discovery by the applicable valuation expert no later than thirty (30) days
following such request;

in each case as reasonably required for Discovery’s financial statement
preparation in accordance with GAAP.

(ii) Within thirty (30) days after the closing of the transactions contemplated
by the Contribution Agreement (the “Closing”), FoundryCo will provide to
Discovery a post-Closing balance sheet of GFS as of the fiscal year end closest
to Closing, and in the event the Closing requires Discovery to prepare a fair
value report, such additional financial information (not including additional
projected financial information beyond what has been provided as of the date of
the Contribution Agreement) required to produce a fair value report of GFS.

The information required from FoundryCo pursuant to this Section 4.01(g) shall
(i) include reasonably required projected financial information as well as
historical financial information in

 

21



--------------------------------------------------------------------------------

the case of the fiscal year-end annual valuation report preparation, but only
historical financial information in the case of quarterly or other interim
reports unless updated projected financial information is reasonably required
under customary and applicable valuation practices to enable AMD to account for
its investment in FoundryCo properly, (ii) include reasonable information
specifically related to determination of the fair value of the Class A Preferred
Shares and (iii) be subject to reasonable representations and confirmations by
FoundryCo with respect thereto. The valuation expert preparing the valuation
reports will work under the direction of Discovery and prepare and deliver such
fair value reports. All third-party costs and expenses associated with the
preparation and delivery of such reports and related information shall be borne
by Discovery. Notwithstanding any permitted termination of Discovery’s
information and access rights pursuant to Section 4.01(f), (i) Discovery and its
representatives may, for purposes reasonably related to the preparation, review
and delivery of the information set forth in this Section 4.01(g), have
reasonable access to FoundryCo’s management, employees, books, records and
representatives, during normal business hours (at the cost and expense of
Discovery) and (ii) FoundryCo and Discovery shall reasonably cooperate with each
other in such matters.

ARTICLE V

OTHER AGREEMENTS

SECTION 5.01 Discovery Change of Control Transaction

In the event of a Discovery Change of Control Transaction without Oyster’s prior
written consent,

(a) Discovery shall promptly notify Oyster in writing thereof, setting forth the
date and circumstances of the Discovery Change of Control Transaction and the
identity of the Third Party that has acquired control of Discovery;

(b) all transfer restrictions set forth herein shall cease to be applicable with
respect to all Securities held by Oyster and its Permitted Transferees;
provided, however, that the restrictions on transfer set forth in
Section 3.02(a) shall remain applicable;

(c) if the Discovery Change of Control Transaction occurs prior to the IPO,
Oyster shall have the right (x) to require FoundryCo to consummate the IPO and
(y) to register the number of Securities held by Oyster and its Permitted
Transferees in connection with the IPO. Upon such request, each Shareholder
shall vote all Shares for which such Shareholder is the registered holder or for
which such Shareholder shall otherwise have the ability to control or direct the
voting thereof, in favor of such matters as are necessary for approval of the
shareholders of FoundryCo to effect the IPO, and FoundryCo shall be obligated to
file and have declared effective a Registration Statement under the Securities
Act (the “Registration Statement”) as promptly as practicable following receipt
of notice from Oyster of its intention to exercise its IPO demand (the “IPO
Demand Request”) pursuant to this Section 5.01(c). In the event of an IPO
pursuant to this Section 5.01(c), at Oyster’s election, any Securities to be
included on behalf of Oyster and its Permitted Transferees in the IPO shall be
given first priority, including for the avoidance of doubt, priority over any
Securities to be included on behalf of

 

22



--------------------------------------------------------------------------------

FoundryCo, Discovery and its Permitted Transferees, other Shareholders and any
employees of FoundryCo or any of its Subsidiaries;

(d) (A) Oyster shall have the right to put, in accordance with Section 3.11, any
or all of the Securities (valued at their Fair Market Value) held by Oyster and
its Permitted Transferees to Discovery in exchange for cash, if the announcement
of a Discovery Change of Control Transaction occurs during the 24-month period
commencing on March 2, 2009; and (B) regardless when the announcement of a
Discovery Change of Control Transaction occurs, Oyster shall have the option to
purchase in cash, in accordance with Section 3.11, any or all Securities (valued
at their Fair Market Value) held by Discovery and its Permitted Transferees;

(e) Until the end of 2013, as long as Oyster continues to own Securities, Oyster
shall have the right to require Discovery or the counterparty to the Discovery
Change of Control Transaction, at Oyster’s election, to assume such portion of
Oyster’s funding commitment under the Funding Agreement based on the percentage
of Fully Diluted Shares held by Discovery on each “Funding Date” thereunder;
provided, however, that any such counterparty shall guarantee such commitment if
it does not directly assume it; and

(f) as long as Oyster continues to own Securities, Oyster shall have the right
to require the counterparty to the Discovery Change of Control Transaction to
guarantee all of Discovery’s obligations under the Transaction Documents,
including Discovery’s MPU exclusivity commitments and Discovery’s commitments to
purchase minimum GPU volumes under the Wafer Supply Agreement.

SECTION 5.02 New Investors to Execute Agreement Regarding Restrictions

FoundryCo shall not, and the Board shall not adopt any resolution to, at any
time prior to the IPO, issue any Securities, or resell any Securities held in
its treasury, or issue or resell any security convertible or exchangeable into
Securities, unless, prior to the consummation of any such issuance or Sale of
Securities, each Person to whom such security is proposed to be issued or sold
executes and delivers an agreement, in a form reasonably acceptable to Oyster
and Discovery, to FoundryCo and each Shareholder, whereby such Person confirms
that, with respect to the Securities that are the subject of such Sale of
Securities, it shall be deemed to be a “Shareholder” for the purposes of this
Agreement and agrees to be bound by all such provisions and any other provisions
reasonably required by Oyster and Discovery.

SECTION 5.03 Further Assurances

Unless otherwise specified herein, each of the Parties hereto shall use
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, and to do, or cause to be done, all things necessary, proper or
advisable under applicable Law to consummate and make effective the transactions
contemplated pursuant to this Agreement.

SECTION 5.04 Confidential Information

(a) Each Shareholder and FoundryCo (a “Restricted Party”) (i) shall, and shall
cause its officers, directors, employees, attorneys, accountants, auditors and
agents, to the extent such Persons have received any Confidential Information
(as defined herein) (collectively

 

23



--------------------------------------------------------------------------------

“Representatives”) and its Affiliates and their Representatives, to the extent
such Persons have received any Confidential Information, to maintain in
strictest confidence any and all confidential information relating to FoundryCo,
the other Shareholders, or any of their respective Subsidiaries that is
proprietary to FoundryCo, the other Shareholders, or any of their respective
Subsidiaries as applicable, or otherwise not available to the general public,
including, but not limited to, information about properties, employees,
finances, businesses and operations of FoundryCo (including customers’ and
suppliers’ information), the other Shareholders, or any of their respective
Subsidiaries and all notes, analyses, compilations, studies, forecasts,
interpretations or other documents prepared by a receiving Shareholder or its
Representatives which contain, reflect or are based upon, in whole or in part,
the information furnished to or acquired by such Shareholder (“Confidential
Information”) and (ii) shall not disclose, and shall cause its Representatives,
any members of the Board appointed by such Shareholder and their Representatives
not to disclose, Confidential Information to any Person other than to the other
Shareholders, FoundryCo and their respective Subsidiaries (including the agents,
employees and attorneys thereof and the members of the Board appointed by such
other Shareholders), except only to the extent such disclosure is required by
applicable Law, SEC rules and regulations or legal process (including pursuant
to any listing agreement with, or the rules or regulations of, any national
securities exchange on which any securities of such Shareholder (or any
Affiliate thereof) are listed or traded) in which event the Shareholder making
such disclosure or whose Affiliates or Representatives are making such
disclosure shall so notify the other Shareholders as promptly as practicable
(and, if possible, prior to making such disclosure) and shall seek confidential
treatment of such information if reasonably requested.

(b) Notwithstanding Section 5.04(a):

(i) Any Restricted Party or any Representative thereof may disclose any
Confidential Information for bona fide business purposes on a strict “need to
know” basis to its Affiliates, its board of directors (or equivalent governing
body), its Representatives and its lenders, provided, however, that in each such
case each such Person is bound by a legal duty to or otherwise agrees to keep
such Confidential Information confidential in the manner set forth in this
Section 5.04.

(ii) The provisions of Section 5.04(a) shall not apply to, and Confidential
Information shall not include:

 

  (A) any information that is or has become generally available to the public
other than as a result of a disclosure by any Restricted Party or any Affiliate
or Representative thereof in breach of any of the provisions of this
Section 5.04;

 

  (B) any information that has been independently developed by such Restricted
Party (or any Affiliate thereof) without violating any of the provisions of this
Agreement or any other similar contract to which such Restricted Party, or any
Affiliate thereof or their respective Representatives, is bound;

 

24



--------------------------------------------------------------------------------

  (C) any information made available to such Restricted Party (or any Affiliate
thereof), on a non-confidential basis by any third party who is not prohibited
from disclosing such information to such Shareholder by a legal, contractual or
fiduciary obligation to any other Shareholder or any of its Representatives; or

 

  (D) any information already possessed by such Restricted Party (or any
Affiliate thereof) and not obtained pursuant or subject to a confidentiality
agreement.

(c) Except as otherwise provided for in this Section 5.04, Confidential
Information received hereunder shall be used by each Shareholder and its
Affiliates solely for use in connection with such Shareholder’s investment in
FoundryCo and with respect to FoundryCo and its Subsidiaries.

(d) The obligations of each Shareholder under this Section 5.04 shall survive
for as long as such Party remains a Shareholder, respectively, and for two years
after such Shareholder ceases to be a Shareholder, notwithstanding such
Shareholder’s Sale of Securities, and/or any Person ceasing to be an Affiliate
of such Shareholder, provided, that nothing in this Section 5.04(d) shall be
deemed to terminate or affect the obligations of either Shareholder with respect
to or under any other agreements entered into between such Shareholder and
FoundryCo, including non-disclosure, confidentiality or other similar
agreements, or other commercial agreements that contain confidentiality or
non-disclosure provisions.

SECTION 5.05 Directors’ and Officers’ Liability Insurance and Indemnification
Agreements

FoundryCo shall purchase and maintain directors and officers insurance in an
amount equal to not less than $25 million prior to the IPO and $50 million
immediately following the IPO, and the members of the Board and of any similar
governing bodies of any Subsidiaries of FoundryCo appointed or designated by the
Shareholders shall each be named as covered insureds thereunder. FoundryCo shall
maintain the insurance contemplated hereby in effect from the date hereof until
six (6) years from the last date upon which any member of the Board nominated by
any of the Shareholders held office on the Board. In addition, FoundryCo shall
enter into indemnification agreements with each member of the Board, in the form
of Exhibit B or in such other form as is approved by the Board. In the event
FoundryCo or any of its successors or assigns (i) consolidates with or merges
into any other person and shall not be the continuing or surviving corporation
or entity of such consolidation or merger or (ii) transfers all or substantially
all of the properties and assets of FoundryCo and its Subsidiaries taken as a
whole to any person, then, and in each such case, proper provision shall be made
so that the successors and assigns of FoundryCo shall assume the obligations set
forth in this Section 5.05.

SECTION 5.06 Export Controls

(a) FoundryCo shall comply with all applicable export laws, registrations,
international treaties or orders in effect on the date of the Agreement and as
may be amended

 

25



--------------------------------------------------------------------------------

from time to time, including, but not limited to, all such laws, registrations
and treaties applicable to the export of goods and services from one country to
another. Without limiting the foregoing, FoundryCo shall not export or transfer
any product, exchange, supply, disclose or provide access to any technical data,
or otherwise provide any service contrary to the applicable laws and regulations
of the United States, or to any country, entity or other party which is
ineligible to receive such items under U.S. laws and regulations, including
regulations of the U.S. Department of Commerce (the Export Administration
Regulations at 15 C.F.R. Pts. 730 to 774), U.S. Department of State (the
International Traffic in Arms Regulations at 22 C.F.R. Pts. 120-130), or the
U.S. Department of the Treasury (the trade sanctions regulations at 31 C.F.R.
Pts. 500 to 598).

(b) FoundryCo shall adopt a written policy for compliance with applicable U.S.
export control and foreign trade control laws. As of the date of this Amended
and Restated Shareholders Agreement, this compliance policy is in the form of
Exhibit C. From time to time the board may review this policy and may revise or
amend this policy to assist FoundryCo and its management in its compliance with
the provisions of Section 5.06(a).

SECTION 5.07 Rights to Purchase New Shares

(a) The provisions of this Section 5.07 shall terminate upon the IPO.

(b) At any time, in the event that FoundryCo proposes to issue new Shares to a
Person, each of Discovery and Oyster shall have the right to purchase, in lieu
of any Person to whom FoundryCo proposed to issue such new Shares, in accordance
with paragraph (c) below, a number of new Shares equal to the product of (i) the
total number of new Shares which FoundryCo proposes to issue at such time and
(ii) a fraction, the numerator of which shall be the total number of Fully
Diluted Shares which such Shareholder owns at such time and the denominator of
which shall be the total number of Fully Diluted Shares then Outstanding at the
purchase price set forth in the Notice of Issuance. The rights given by
FoundryCo under this Section 5.07 shall terminate if unexercised within thirty
(30) days after receipt of the Notice of Issuance referred to in paragraph
(c) below.

(c) In the event that FoundryCo proposes to undertake an issuance of new Shares
to a Person, FoundryCo shall give written notice (a “Notice of Issuance”) of its
intention to each of Discovery and Oyster, describing all material terms of the
new Shares and the purchase price. Each of Discovery and Oyster shall have
thirty (30) days from the Notice of Issuance to agree to purchase all or a
portion of its pro rata share of such new Shares (as determined pursuant to
paragraph (b) above) for the same consideration.

(d) If either or both of Discovery and Oyster elect to purchase any new Shares
to be issued by FoundryCo, each such Shareholder electing to purchase the new
Shares to be issued by FoundryCo shall select a date not later than twenty
(20) days (or longer if required by applicable Law) after the expiration of the
thirty (30)-day notice period referenced in paragraph (c) for the issue of the
new Shares. Any new Shares not elected to be purchased by Discovery or Oyster
may be sold by FoundryCo to the Person to which FoundryCo intended to sell such
new Shares on terms and conditions no less favorable to FoundryCo than those
offered to Discovery and Oyster.

 

26



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained herein, the right to
purchase new Shares pursuant to this Section 5.07 shall not apply to (i) the
issuance of any equity-based awards (and the underlying Shares) under any
Incentive Plan, (ii) the issuance of any Shares pursuant to the conversion or
exchange of any outstanding Securities of FoundryCo, or (iii) the issuance of
any Shares pursuant to the terms of the Funding Agreement.

SECTION 5.08 Intel Patent Cross License Agreement

Discovery may not amend, supplement, modify, terminate or extend the Intel
Patent Cross License Agreement in any way that adversely affects FoundryCo with
respect to manufacturing of products for Discovery, or in a way that would
materially impair FoundryCo’s ability to perform its obligations under the Wafer
Supply Agreement, without the prior written consent of FoundryCo.

SECTION 5.09 Fab Build-Outs

The Parties agree to use their commercially reasonable efforts with respect to
the commitments relating to fab build-outs set forth on Exhibit D.

ARTICLE VI

CERTAIN GOVERNANCE MATTERS

SECTION 6.01 Approval of Certain Matters by Majority Vote

(a) All matters within the scope of the Funding Agreement requiring Board or
Shareholder action shall be resolved in accordance with the deadlock provisions
set forth therein.

(b) With respect to the provisions of Section 2.07(b) that require the approval
of all of the members of the Board for certain actions, the Shareholders agree
that:

(i) Notwithstanding Section 2.07(b), if any Shareholder (together with its
Permitted Transferees) owns at least 75% of the Fully Diluted Shares, then the
Company may take action with respect to any of the following if the Board shall
have first approved such action by Majority Vote:

 

  (A) the amendment of any of the Transaction Documents;

 

  (B) the entering into of any transaction, agreement or arrangement of the type
described in Section 2.07(b)(v); and

 

  (C) the entering into of any contract, arrangement, understanding or other
similar agreement with respect to any of the foregoing in subsections (A) or
(B);

(ii) notwithstanding Section 2.07(b), if any Shareholder (together with its
Permitted Transferees) owns at least 90% of the Fully Diluted Shares, then the

 

27



--------------------------------------------------------------------------------

Company may take action with respect to any of the following if the Board shall
have first approved such action by Majority Vote:

 

  (A) each of the items listed in Section 6.01(b)(i);

 

  (B) implementing material changes in the purpose or scope of FoundryCo’s
activities or engaging in any material activity unrelated to FoundryCo’s
business;

 

  (C) the approval of any material amendment, modification or revision to the
initial Five-Year Capital Plan;

 

  (D) the approval of any Annual Business Plan or any material amendment,
modification or revision thereto; and

 

  (E) the entering into of any contract, arrangement, understanding or other
similar agreement with respect to any of the foregoing in subsections (A) - (D).

ARTICLE VII

DISSOLUTION

SECTION 7.01 Dissolution.

(a) The Shareholders shall pass a special resolution approving the dissolution
of FoundryCo upon the occurrence of any of the following:

 

  (i) by virtue of a written agreement to that effect, signed by Discovery and
Oyster;

 

  (ii) the occurrence of any material event that makes it unlawful or illegal to
carry on FoundryCo’s business, which event is not able to be cured after written
notice has been given to the Shareholders specifying the details of such event;
or

 

  (iii) at the election by the other Shareholder (the “Non-Affected
Shareholder”), (A) if either Discovery or Oyster (the “Affected Shareholder”):

 

  (1) commences a voluntary case under any Bankruptcy Law,

 

  (2) consents to the entry of an order for relief against it in an involuntary
case under any Bankruptcy Law,

 

  (3) consents to the appointment of a Custodian of it or for all or
substantially all of its property,

 

28



--------------------------------------------------------------------------------

  (4) makes a general assignment for the benefit of its creditors,

 

  (5) generally is unable to pay its debts as the same become due, or

 

  (B) if a court of competent jurisdiction enters an order or decree, and such
order or decree remains unstayed and in effect for sixty (60) days, under any
Bankruptcy Law that:

 

  (1) is for relief against the Affected Shareholder in an involuntary case,

 

  (2) appoints a Custodian of the Affected Shareholder or for all or
substantially all of its property, or

 

  (3) orders the liquidation of the Affected Shareholder.

For the purposes of this Section 7.01, the term “Bankruptcy Law” means title 11,
U.S. Code or any similar foreign, federal or state law for the relief of
debtors. The term “Custodian” means any receiver, trustee, assignee, liquidation
or similar official under any Bankruptcy Law.

(b) Upon the occurrence of any of the events set forth in Section 7.01(a)(iii)
(A) and (B), the Non-Affected Shareholder may elect in lieu of triggering the
dissolution of FoundryCo pursuant to Section 7.01(a)(iii) any or all of the
following actions:

 

  (i) upon notice to FoundryCo by the Non-Affected Shareholder, the rights of
the Directors designated by the Affected Shareholder (each an “Affected
Director”) under Section 2.07(b) shall terminate and all actions set forth under
Section 2.07(b) shall require the approval of each Director designated by the
Non-Affected Shareholder (each a “Non-Affected Director”) with each Affected
Director recusing themselves from such vote and upon such approval, the matter
shall be deemed approved by the Board; and/or

 

  (ii) the Non-Affected Shareholder shall have the option to purchase in cash,
in accordance with Section 3.11, any or all of the Securities (valued at their
Fair Market Value) held by the Affected Shareholder and its Permitted
Transferees.

(c) Upon the dissolution of FoundryCo, the Person or Persons approved by the
Shareholders holding a majority of the Fully Diluted Shares to carry out the
winding-up of FoundryCo shall immediately commence to wind up FoundryCo’s
affairs in accordance with applicable Law and the Memorandum and Articles of
Association; provided, however, that a reasonable time shall be allowed for the
orderly liquidation of the assets of FoundryCo and the

 

29



--------------------------------------------------------------------------------

satisfaction of liabilities to creditors so as to enable the Shareholders to
minimize the normal losses attendant upon a liquidation.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Termination

This Agreement shall terminate only:

(a) upon dissolution of FoundryCo in accordance with Article VII;

(b) by virtue of a written agreement to that effect, signed by all Parties
hereto then possessing any rights hereunder; or

(c) with respect to any Shareholder (subject to Section 5.04(d)), at such time
as such Shareholder (together with its Permitted Transferees) no longer owns or
holds any Securities.

If this Agreement is terminated pursuant to Section 8.01, all rights and
obligations of the Parties hereunder (except for this paragraph, Section 5.04
(Confidential Information), Section 8.02 (Notices), Section 8.10 (Governing Law;
Arbitration), Section 8.13 (Expenses) and Appendix A (Definitions)) shall
terminate. Nothing contained in this Section 8.01 shall relieve any Party for
any breach of any agreement or covenant contained in this Agreement that
occurred prior to the date of termination of this Agreement.

SECTION 8.02 Notices

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given or made (and shall be deemed to have been duly
given or made upon receipt) by delivery in person, by an internationally
recognized overnight courier service, by facsimile or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this section):

 

  (a) if to FoundryCo:

GLOBALFOUNDRIES, Inc.

P.O. Box 309, Ugland House

Grand Cayman, KY1-1104

Cayman Islands

 

30



--------------------------------------------------------------------------------

with a copy to:

GLOBALFOUNDRIES U.S. Inc.

840 N. McCarthy Blvd.

Milpitas, CA 95035 USA

Attn: General Counsel

 

  (b) if to Bidco:

ATIC International Investment Company LLC

Mamoura Building A

Intersection of Muroor Road and 15th Street

Abu Dhabi, United Arab Emirates

Attention: Ibrahim Ajami (with a copy to Samak Azar)

Fax +971 (2) 413 0102

 

  (c) if to Oyster:

Advanced International Investment Company LLC

Mamoura Building A

Intersection of Muroor Road and 15th Street

Abu Dhabi, United Arab Emirates

Attention: Ibrahim Ajami (with a copy to Samak Azar)

Fax +971 (2) 413 0102

with a copy to (which shall not constitute notice):

Shearman & Sterling LLP

525 Market Street

Suite 1500

San Francisco, CA 94105

Facsimile: (415) 616-1199

Attention: John D. Wilson

 

  (d) if to Discovery:

Advanced Micro Devices, Inc.

7171 Southwest Parkway, B100.4

Austin, Texas 78735

Facsimile: (512) 602-4999

Attention: General Counsel

 

31



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Facsimile: (650) 463-2600

Attention: Tad J. Freese

SECTION 8.03 Public Announcements

No Party hereto shall make, or cause to be made, any press release or public
announcement or otherwise communicate with any news media in respect of this
Agreement or the transactions contemplated hereby without the prior consent of
the other Parties unless otherwise required by Law or applicable stock exchange
regulation, and the Parties hereto shall cooperate as to the timing and contents
of any such press release, public announcement or communication.

SECTION 8.04 Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any Law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
for so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party hereto.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

SECTION 8.05 Entire Agreement

This Agreement and the other Transaction Documents constitute the entire
agreement of the Parties hereto with respect to the subject matter hereof and
thereof and supersede all prior agreements and undertakings, both written and
oral, between Discovery, Oyster and FoundryCo with respect to the subject matter
hereof and thereof.

SECTION 8.06 Assignment

This Agreement may not be assigned by operation of law or otherwise without the
express written consent of each Party hereto (which consent may be granted or
withheld in the sole discretion of such Party) and any such assignment or
attempted assignment without such consent shall be void.

SECTION 8.07 Amendment

This Agreement may not be amended or modified except (a) by an instrument in
writing signed by, or on behalf of, each Party hereto or (b) by a waiver in
accordance with Section 8.08.

 

32



--------------------------------------------------------------------------------

SECTION 8.08 Waiver

Either Discovery or Oyster may (a) extend the time for the performance of any of
the obligations or other acts of the other Party, (b) waive any inaccuracies in
the representations and warranties of the other Party contained herein or in any
document delivered by the other Party pursuant hereto, or (c) waive compliance
with any of the agreements of the other Party or conditions to such Party’s
obligations contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the Party to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition of this Agreement. The failure of
either Party hereto to assert any of its rights hereunder shall not constitute a
waiver of any of such rights. All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

SECTION 8.09 Third Party Beneficiaries

This Agreement shall be binding upon and inure solely to the benefit of the
Parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other
Person, including any union or any employee or former employee of Discovery, any
legal or equitable right, benefit or remedy of any nature whatsoever, including
any rights of employment for any specified period, under or by reason of this
Agreement.

SECTION 8.10 Governing Law; Arbitration

(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of New York applicable to contracts executed in and to be
performed in that State, without regard to principles of the conflict of laws.

(b) Any dispute arising out of, or in connection with this Agreement or any
transactions contemplated hereby, including any question regarding the
existence, validity, interpretation, breach or termination of this Agreement (a
“Dispute”), shall be referred, upon written notice (a “Dispute Notice”) given by
one Party to the other(s), to a senior executive from each Party. The senior
executives shall seek to resolve the Dispute on an amicable basis within thirty
(30) days of the Dispute Notice being received.

(c) Any Dispute not resolved within thirty (30) days of the Dispute Notice being
received shall be referred to, and shall be finally and exclusively resolved by,
arbitration under the Rules of the London Court of International Arbitration
(the “LCIA Rules”) then in effect, as amended by this Section 8.10, which LCIA
Rules are deemed to be incorporated by reference into this Section 8.10, save
that Article 6 of those Rules shall not be incorporated and arbitrators shall be
selected without regard to nationality. The seat, or legal place, of the
arbitration shall be London, England. The language of the arbitration shall be
English. The number of arbitrators shall be three (3). Each Party shall nominate
one arbitrator and the two (2) arbitrators nominated by the Parties shall,
within thirty (30) days of the appointment of the second arbitrator, agree upon
and nominate a third arbitrator who shall act as Chairman of the Tribunal (as
such terms are defined in the LCIA Rules). If no agreement is reached within
thirty

 

33



--------------------------------------------------------------------------------

(30) days, the LCIA Court (as such term is defined in the LCIA Rules) shall
appoint a third arbitrator to act as Chairman of the Tribunal. It is hereby
expressly agreed that if there is more than one claimant party or more than one
respondent party, the claimant parties shall together nominate one arbitrator
and the respondent parties shall together nominate one arbitrator. In the event
that a sole claimant or the claimant parties, on the one side, or a sole
respondent or the respondent parties, on the other side, fails to nominate
its/their arbitrator, such arbitrator shall be appointed by the LCIA Court. Any
award issued by the arbitrators shall be final and binding upon the Parties,
and, subject to this Section 8.10(c) and to Section 8.10(d), may be entered and
enforced in any court of competent jurisdiction by any of the Parties. In the
event any Party subject to such final and binding award desires to have it
confirmed by a final order of a court, the only court which may do so shall be a
court of competent jurisdiction located in London, England; provided however,
that nothing in this sentence shall prejudice or prevent a Party from enforcing
the arbitrators’ final and binding award in any court of competent jurisdiction.
The Parties hereto acknowledge and agree that any breach of the terms of this
Agreement could give rise to irreparable harm for which money damages would not
be an adequate remedy. Accordingly, the Parties agree that, prior to the
formation of the Tribunal, the Parties have the right to apply exclusively to
any court of competent jurisdiction or other judicial authority located in
London, England for interim or conservatory measures, including, without
limitation, to compel arbitration (an “Interim Relief Proceeding”). Furthermore,
the Parties agree that, after the formation of the Tribunal, the arbitrators
shall have the sole and exclusive power to grant temporary, preliminary and
permanent relief, including injunctive relief and specific performance, and any
then pending Interim Relief Proceeding shall be discontinued without prejudice
to the rights of any of the Parties thereto. Unless otherwise ordered by the
arbitrators pursuant to the terms hereof, the arbitrators’ expenses shall be
shared equally by the Parties. In furtherance of the foregoing, each of the
Parties hereto irrevocably submits to: (i) the exclusive jurisdiction of the
courts of England located in London, England in relation to any Interim Relief
Proceeding and; (ii) the non-exclusive jurisdiction of the courts of England
located in London, England with respect to the enforcement of any arbitral award
rendered in accordance with this Section 8.10; and, with respect to any such
suit, action or proceeding, waives any objection that it may have to the courts
of England located in London, England on the grounds of inconvenient forum. For
the avoidance of doubt, where an arbitral tribunal is appointed under this
Agreement, the whole of its award shall be deemed for the purposes of the New
York Convention on the Recognition and Enforcement of Foreign Arbitral Awards of
1958 to be contemplated by this Agreement (and judgment on any such award may be
entered in accordance with the provisions set forth in this Section 8.10).

(d) Oyster hereby irrevocably waives to the fullest extent permitted by
applicable Law whatever defense it may have of sovereign immunity against suit
or enforcement, for itself and its property (presently owned or subsequently
acquired, and whether related to this Agreement or not), in: (i) any arbitration
proceedings commenced and held in London, England in accordance with
Section 8.10(c); (ii) any Interim Relief Proceeding commenced and held in a
court of competent jurisdiction in London, England, in accordance with
Section 8.10(c); (iii) any proceedings in a court of competent jurisdiction
located in London, England to confirm an award rendered by the arbitrators in
accordance with this Section 8.10; and (iv) any proceedings in a court of
competent jurisdiction to enforce an award, and Oyster agrees that it will not
raise, claim or cause to be pleaded any such immunity at or in respect of any
such action or proceeding.

 

34



--------------------------------------------------------------------------------

(e) The Parties hereto agree that the process by which any arbitral or other
proceedings in London, England are begun may be served on them by being
delivered to Law Debenture Corporate Services Limited or their registered
offices for the time being and by giving notice in accordance with Section 8.02.
If Law Debenture Corporate Services Limited is not or ceases to be effectively
appointed to accept service of process in England on any Party’s behalf, such
Party shall immediately appoint a further person in England to accept service of
process on its behalf. If within fifteen (15) days of notice from a Party
requiring another Party to appoint a person in England to accept service of
process on its behalf the other Party fails to do so, the Party shall be
entitled to appoint such a person by written notice to the other Party. Nothing
in this paragraph shall affect the right of the Parties to serve process in any
other manner permitted by Law.

SECTION 8.11 Currency

Unless otherwise specified in this Agreement, all references to currency,
monetary values and dollars set forth herein shall mean United States (U.S.)
dollars and all payments hereunder shall be made in United States dollars.

SECTION 8.12 Counterparts

This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different Parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.

SECTION 8.13 Expenses

Except as otherwise specified in this Agreement, all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with this Agreement and in closing and carrying out the
transactions contemplated hereby shall be paid by the Party incurring such cost
or expense.

SECTION 8.14 No Presumption Against Drafting Party

Each Party hereto acknowledges and agrees it has had the opportunity to draft,
review and edit the language of this Agreement and that each of the Parties
hereto has been represented by counsel in connection with the negotiation and
execution of this Agreement and the other Transaction Documents. Accordingly,
any rule of law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the drafting Party has no
application and is expressly waived.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories thereunto duly authorized as
of the date first above written.

 

GLOBALFOUNDRIES INC. By:  

/s/ D.A. Grose

Name:   D.A. Grose Title:   CEO ADVANCED MICRO DEVICES, INC. By:  

/s/ Devinder Kumar

Name:   Title:   ADVANCED TECHNOLOGY INVESTMENT COMPANY LLC By:  

/s/ Ibrahim Ajami

Name:   Ibrahim Ajami Title:   Chief Executive Officer ATIC INTERNATIONAL
INVESTMENT COMPANY LLC By:  

/s/ Samak L. Azar

Name:   Samak L. Azar Title:   Director By:  

/s/ Ibrahim Ajami

Name:   Ibrahim Ajami Title:   Director



--------------------------------------------------------------------------------

APPENDIX A

 

SHAREHOLDERS’ AGREEMENT

DEFINITIONS

“Accreted Value” means the sum of (i) the purchase price per Class B Preferred
Share, plus (ii) the amount of value accreted on the purchase price per Class B
Preferred Share at a rate of 12% per year, compounded semiannually.

“Additional Convertible Notes” means any additional convertible promissory notes
of FoundryCo to be issued after the Closing Date pursuant to the Funding
Agreement and the Master Transaction Agreement, including paid-in-kind interest
on such notes.

“Additional Shares” means the additional Ordinary Shares issuable upon the
conversion of the Class B Preferred Shares, if the Fair Market Value of the
Ordinary Shares to be received upon such conversion would be less than the
Accreted Value of such Class B Preferred Shares.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person; provided,
however, that with respect to Oyster and Pearl, Affiliate shall mean any direct
or indirect Subsidiary of Oyster or Pearl, respectively, and not any direct or
indirect parent or sister entity of either Oyster or Pearl, as the case may be,
unless such parent or sister entity is acting as a member of a “group” (as
defined in Section 13(d)(3) of the Exchange Act) with Oyster or Pearl,
respectively, for the purposes of acquiring, holding or disposing of securities
of FoundryCo; and provided further, however, that Bidco and Oyster shall each be
deemed to be an Affiliate of the other.

“Annual Business Plan” has the meaning set forth in the Funding Agreement.

“Assumed Liabilities” means only the Liabilities set forth on Exhibit E to the
Master Transaction Agreement.

“ATIC Facility” means the credit facility under which Oyster borrowed US $600
million and provided the proceeds to Bidco, which proceeds were used to reduce
the debt of FoundryCo’s GlobalFoundries Singapore Pte Ltd (“GFS”) prior to the
date of the acquisition of GFS by FoundryCo.

“Board” means the Board of Directors of FoundryCo, as specified in the
Memorandum and Articles of Association.

“Business Day” means any day that is not a Friday, a Saturday, a Sunday or other
day on which banks are required or authorized by Law to be closed in The City of
New York or in Abu Dhabi.

“Class A Preferred Shares” means shares of Class A preferred shares of FoundryCo
with the rights, preferences and privileges set forth in the Memorandum and
Articles of Association.

“Class B Preferred Shares” means shares of Class B preferred shares of FoundryCo
with the rights, preferences and privileges set forth in the Memorandum and
Articles of Association.

 

APPENDIX A-1



--------------------------------------------------------------------------------

APPENDIX A

 

“Closing Date” means March 2, 2009.

“Contribution Agreement” means that Share Contribution Agreement by and among
Discovery, Oyster, BidCo, GFS and FoundryCo dated as of December 15, 2010
pursuant to which 100% of the ordinary shares of GFS are contributed to
FoundryCo.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

“Convertible Notes” means the Initial Convertible Notes and the Additional
Convertible Notes.

“Director” means a Person who is a member of the Board.

“Discovery Change of Control Transaction” has the meaning set forth in the
Master Transaction Agreement.

“Discovery WSA Material Breach” means, for the purposes of Section 2.03(a) only,
that Discovery shall have breached any of its material covenants or agreements
under the Wafer Supply Agreement in any material respect, including, without
limitation, if Discovery has: (i) purchased or agreed to purchase MPU Products
from a Person other than FoundryCo in violation of the terms of the Wafer Supply
Agreement, or (ii) materially failed to fulfill any other material purchase
commitment or payment obligation under the Wafer Supply Agreement (as amended
from time to time, including, without limitation, with respect to the terms and
conditions for wafer deliveries in 2011); provided that with respect to
(ii) Oyster shall have provided written notice to Discovery of such material
failure and Discovery shall not have cured such material failure within thirty
(30) days of receiving such written notice and provided further, in the case of
any such breach, that FoundryCo shall not have first materially breached any of
its material covenants or agreements under the Wafer Supply Agreement.

“Encumbrance” means any security interest, pledge, hypothecation, mortgage, lien
(including environmental and tax liens), violation, charge, lease, license,
encumbrance, servient easement, adverse claim, reversion, reverter, preferential
arrangement, restrictive covenant, condition or restriction of any kind,
including any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Fair Market Value” means, as of any date of determination (i) with respect to
the Convertible Notes, the aggregate outstanding principal amount of such
Convertible Notes plus any accrued interest; (ii) with respect to securities
traded on any internationally recognized securities exchange, the value shall be
deemed to be the average of the closing price of the securities on such exchange
over the twenty (20)-day period ending two (2) days prior to such

 

APPENDIX A-2



--------------------------------------------------------------------------------

APPENDIX A

 

date of determination; (iii) with respect to securities actively traded
over-the-counter, the value shall be deemed to be the average of the closing bid
or sale price (whichever is applicable) over the twenty (20)-day period ending
two (2) days prior to such date of determination; and (iv) with respect to
securities for which there is no active public market, and with respect to
property or other assets, the fair market value thereof, as determined in
accordance with Section 3.11. In making such determination, the impact of all
terms of the securities shall be taken into account, including conversion
premiums, dividends, attached warrants, exercise price and the like, and the
presence or absence of an active public market for the securities. For purposes
of Section 5.01, the date of determination hereunder shall be the date of the
public announcement of the Discovery Change of Control Transaction.

“Five-Year Capital Plan” has the meaning set forth in the Funding Agreement.

“FoundryCo Group” has the meaning set forth in the Master Transaction Agreement.

“FoundryCo Assets” has the meaning set forth in the Master Transaction
Agreement.

“Fully Diluted Shares” means the aggregate of (i) the number of Ordinary Shares
issued and Outstanding and (ii) the number of Ordinary Shares issuable upon
(x) the exercise of any then exercisable outstanding options, warrants or
similar instruments (other than such instruments held by FoundryCo) and (y) the
exercise of any conversion or exchange rights with respect to any outstanding
securities, including (A) any Class A Preferred Shares and Class B Preferred
Shares, assuming each Class A Preferred Share and each Class B Preferred Share
converts into 100 Ordinary Shares (but excluding any Additional Shares issuable
with respect to the Class B Preferred Shares), as adjusted for any share splits,
share dividends, share combinations and the like, and (B) any Convertible Notes,
assuming the Convertible Notes convert into Preferred Shares and then into
Ordinary Shares in accordance with the terms thereof (excluding any accrued and
unpaid interest).

“Funding Agreement” means the Funding Agreement, dated as of March 2, 2009,
among Oyster, Discovery and FoundryCo, relating to capital contributions to
FoundryCo, as may be amended from time to time.

“Funding Date” has the meaning set forth in the Funding Agreement.

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.

“GFS Share Pledge Agreement” means the agreement with the lenders under the ATIC
Facility pursuant to which Bidco pledged the ordinary shares of GFS to the
lenders to secure the performance of Oyster under the ATIC Facility.

“Governmental Authority” means any federal, national, supranational, state,
provincial, local, or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the
rules and regulations promulgated thereunder.

 

APPENDIX A-3



--------------------------------------------------------------------------------

APPENDIX A

 

“IFRS” means International Financial Reporting Standards as in effect from time
to time.

“Incentive Plan” means an incentive compensation plan for FoundryCo.

“Initial Convertible Notes” means (i) the two hundred one million eight hundred
ten thousand dollars ($201,810,000) principal amount class A convertible
promissory note issued by FoundryCo to Oyster on the Closing Date, including any
paid-in-kind interest on such note, and (ii) the eight hundred seven million two
hundred forty thousand dollars ($807,240,000) principal amount class B
convertible promissory note issued by FoundryCo to Oyster on the Closing Date,
including any paid-in-kind interest on such note.

“Intellectual Property” has the meaning set forth in the Master Transaction
Agreement.

“Intel Patent Cross License Agreement” means the Patent Cross License Agreement,
dated as of November 11, 2009, between Discovery and Intel, as may be amended
from time to time.

“IPO” means the initial Public Offering of FoundryCo.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, decree, regulation, rule, code, order,
requirement or rule of law (including common law).

“Luther Forest Site” has the meaning set forth in the Master Transaction
Agreement.

“Majority Vote” means the affirmative vote of at least a majority of the members
of the Board.

“Malta Rocket Fuel Area” has the meaning set forth in the Master Transaction
Agreement.

“Master Transaction Agreement” means the Master Transaction Agreement by and
among Discovery, Oyster and the other parties thereto dated as of October 6,
2008, as amended.

“Memorandum and Articles of Association” means the Memorandum and Articles of
Association of FoundryCo, filed with the Registrar of Companies in the Cayman
Islands, as may be amended from time to time.

“Officers” means the employees designated as officers by the Board including but
not limited to a Chief Executive Officer and a Chief Financial Officer.

“Ordinary Shares” means the ordinary shares of FoundryCo, with rights,
preferences and privileges set forth in the Memorandum and Articles of
Association.

“Outstanding” means, as of any date of determination, all Shares that have been
issued on or prior to such date, other than Shares held, repurchased or
otherwise reacquired by FoundryCo on or prior to such date.

 

APPENDIX A-4



--------------------------------------------------------------------------------

APPENDIX A

 

“Pearl” has the meaning set forth in the Master Transaction Agreement.

“Permitted Transferee” means with respect to a Shareholder or FoundryCo, any
Affiliate of such Shareholder or FoundryCo, as the case may be; provided,
however, that with respect to Oyster or FoundryCo, Permitted Transferee shall
also mean any transferee Person directly or indirectly controlled by the Abu
Dhabi government that is directed to be a transferee by any Governmental
Authority; and provided further, however, that Bidco and Oyster shall each be
deemed to be a Permitted Transferee of the other.

“Person” means an individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

“Preferred Shares” means the Class A Preferred Shares and Class B Preferred
Shares.

“Proceeding” means any action, suit, claim, charge, hearing, arbitration, audit,
or proceeding (public or private).

“Public Offering” means an underwritten public offering of equity securities
pursuant to an effective Registration Statement under the Securities Act or
similar non-U.S. applicable Laws.

“Qualified Processes” has the meaning set forth in the Wafer Supply Agreement.

“Register of Members” has the meaning set forth in the Memorandum and Articles
of Association.

“Sale of Securities” means any issuance, sale, assignment, transfer,
distribution (whether by an entity to its owners or otherwise) or other
disposition of Securities or of a participation therein, whether voluntarily or
by operation of applicable Law.

“SEC” means the United States Securities and Exchange Commission.

“Securities” means the Shares and the Convertible Notes.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

“Shareholders’ Agreement” means this Agreement, as may be amended from time to
time.

“Shareholder” means each Person (other than FoundryCo) that shall be a party to
the Shareholders’ Agreement as a holder of Securities, whether in connection
with the execution and delivery thereof as of the Closing Date or otherwise, so
long as such Person shall beneficially own, hold of record or be a registered
holder of any Securities.

“Shares” means the Ordinary Shares, the Preferred Shares and any other shares of
the share capital of FoundryCo issued on or after the date of the Shareholders’
Agreement.

 

APPENDIX A-5



--------------------------------------------------------------------------------

APPENDIX A

 

“Subsidiary” or “Subsidiaries”, with respect to any Person, means any and all
corporations, partnerships, limited liability companies, joint ventures,
associations and other entities controlled by such Person, directly or
indirectly or in which such Person directly or indirectly has at least 50% of
the voting power to elect the board of directors or other governing body of such
entity.

“Third Party” means, with respect to any Shareholder, any Person other than
(i) any Permitted Transferee of such Shareholder or (ii) the Other Shareholder,
and, with respect to FoundryCo, any Person other than its Subsidiaries or a
Shareholder or the Permitted Transferees of a Shareholder.

“Transaction Documents” has the meaning set forth in the Master Transaction
Agreement.

“Transition Period” has the meaning set forth in the Funding Agreement.

“Wafer Starts” has the meaning set forth in the Wafer Supply Agreement.

“Wafer Supply Agreement” means the Wafer Supply Agreement, dated as of March 2,
2009, between Discovery and FoundryCo, relating to the manufacture and sale of
wafers to Discovery by FoundryCo, as may be amended from time to time.

 

APPENDIX A-6



--------------------------------------------------------------------------------

APPENDIX A

 

Table of Additional Definitions. The following terms have the meanings set forth
in the Sections set forth below:

 

Definition

  

Location

Affected Director

   7.01(b)(i)

Affected Shareholder

   7.01(a)(iii)(A)

Agreement

   Preamble

Auditors

   4.01(a)

Bankruptcy Law

   7.01

Confidential Information

   5.04(a)

Custodian

   7.01

day(s)

   1.02

Discovery

   Preamble

Dispute

   8.10(b)

Dispute Notice

   8,10(b)

Drag-Along Notice

   3.08(c)

Drag-Along Offer

   3.08(c)

Drag-Along Offered Securities

   3.08(b)

Drag-Along Transaction

   3.08(b)

Dragged-Along Shareholder

   3.08(b)

Dragging-Along Shareholder

   3.08(b)

Election Notice

   3.11(a)

Finance and Audit Committee

   2.05(a)

FoundryCo

   Preamble

Intel

   3.02(b)

Interim Relief Proceeding

   8.10(c)

IPO Demand Request

   5.01(c)

Last Look Acceptance Notice

   3.06(b)

Last Look Notice

   3.06(b)

LCIA Rules

   8.10(c)

Mutually Designated Appraiser

   3.11(b)(iii)

Non-Affected Director

   7.01(b)(i)

Non-Affected Shareholder

   7.01(a)(iii)

Notice of Acceptance

   3.05(c)

Notice of Issuance

   5.07(c)

Offer

   3.05(b)

Offer Notice

   3.05(b)

Offer Period

   3.05(c)

Offer Price

   3.05(b)

Offered Securities

   3.05(b)

Original Agreement

   Recitals

Other Shareholder

   3.05(b)

Oyster

   Preamble

Parties/Party

   Preamble

Proceedings

   8.10(c)

 

APPENDIX A-7



--------------------------------------------------------------------------------

APPENDIX A

 

Definition

  

Location

Prospective Seller

   3.05(b)

Prospective Transferee

   3.09(a)

Public Sale

   3.09(b)

Registration Statement

   5.01(c)

Representatives

   5.04(a)

Restricted Party

   5.04(a)

Restricted Period

   3.03(a)

Shareholders’ Agreement

   Preamble

Tag-Along Notice of Interest

   3.07(b)(ii)

Tag-Along Offer

   3.05(c)

Tag-Along Offered Securities

   3.07(b)(ii)

Unaccepted Securities

   3.05(e)

 

APPENDIX A-8